Per Curiam.
We see nothing that needs vindication or correction in the decree below, and we affirm it on the grounds therein mentioned. We have no doubt of the power of the court to direct the application of the interest of the principal sum in the hands of this guardian to the support of an otherwise penniless grandchild. The court below did not determine anything about the corpus of the fund, in a possible contingency which was suggested, nor do we. We leave that to some future contest, if the parties choose.
Decree affirmed, at the costs of the appellant.